Exhibit 10.1

Execution A

PURCHASE AND SALE AGREEMENT

for

12061 BLUEMONT WAY

RESTON, VIRGINIA

between

12061 BLUEMONT OWNER, LLC,

a Delaware limited liability company,

as Seller

and

VERISIGN, INC.,

a Delaware corporation,

as Purchaser

Dated: August 18, 2011



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT is made and entered into this 18 day of August,
2011, between 12061 BLUEMONT OWNER, LLC, a Delaware limited liability company
(“Seller”), and VERISIGN, INC., a Delaware corporation (“Purchaser”).

RECITALS

Seller, as landlord, and Purchaser, as tenant, are parties to a certain Deed of
Lease, dated September 14, 2010 (the “Lease”), pursuant to which Seller leases
the property commonly known as 12061 Bluemont Way, Reston, Virginia.

Purchaser has certain rights to purchase the Property (hereinafter defined) if
Seller elects to sell the Property, all as more particularly set forth in
Section 35 of the Lease.

Seller has elected to sell the Property and Purchaser has elected to purchase
the Property as contemplated by Section 35 of the Lease.

Seller and Purchaser desire to more fully set forth the terms and conditions of
the sale and purchase of the Property and to further effectuate the sale and
purchase of the Property as contemplated by Section 35 of the Lease.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and of other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

Article 1

Definitions

Section 1.1 General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
(i) the words “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and
(ii) the word “including” means “including, but not limited to.”

Section 1.2 Defined Terms.

“Additional Rent” shall mean all reimbursements of Operating Expenses,
reimbursements of Real Estate Taxes, project association dues and all other
amounts and charges payable by Tenant to Seller, as landlord, under the Lease
(other than Minimum Rent).

“Agreement” shall mean this Purchase and Sale Agreement, as amended from time to
time.



--------------------------------------------------------------------------------

“Assignment and Assumption Agreement-Contracts and General Intangibles” shall
mean an Assignment and Assumption Agreement-Contracts and General Intangibles in
the form attached as Exhibit F.

“Bill of Sale” shall mean a Bill of Sale and Assignment in the form attached as
Exhibit D.

“Broker” shall mean Cassidy Turley.

“Building” shall mean the building and other improvements situated on the Land.

“Business Days” shall mean any day of the week other than Saturday, Sunday or a
day on which banking institutions in the Commonwealth of Virginia are obligated
or authorized by law to close.

“Casualty” shall mean a fire or other casualty.

“Closing” shall have the meaning set forth in Section 13.1.

“Closing Date” shall mean November 15, 2011.

“Contracts” shall mean all contracts and agreements between Seller and a third
party or its managing agent and a third party which provide for the management,
operation, maintenance or repair of the Land, the Building or the Personal
Property, which contracts and agreements are for recurring goods or services.

“Deed” shall mean a deed substantially in the form attached as Exhibit C.

“Effective Date” shall mean the date on which this Agreement is fully executed
and delivered by Seller and Purchaser.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and its applicable regulations as issued by the Department of Labor and
the Internal Revenue Service.

“Existing Encumbrances” shall mean the matters set forth on Exhibit B (which are
the encumbrances to title of the Real Property as of the effective date of the
Lease).

“Governmental Authorities” shall mean any municipal, county, state or federal
governmental unit, or any subdivision or agency thereof, having or acquiring
jurisdiction over the Real Property or the management, operation, use or
improvement thereof.

“Land” shall mean the parcel of land more particularly described in Exhibit A.

“Land Records” shall mean the public land records maintained for the
jurisdiction in which the Property is located.

 

-2-



--------------------------------------------------------------------------------

“Lease Assignment” shall mean an Assignment and Assumption of Lease in the form
attached as Exhibit E, providing for the assignment of the Lease.

“Legal Requirements” shall mean all laws, ordinances, rules, regulations, orders
and requirements of all Governmental Authorities relating to, or regulating, the
ownership, use, operation, management, maintenance and repair of the Real
Property.

“Licenses” shall mean all licenses, authorizations, approvals and permits issued
by Governmental Authorities relating to Seller’s (and not Tenant’s) use,
operation, ownership or maintenance of the Real Property.

“Mandatory Cure Items” means any encumbrances on title to the Real Property
contained in the Title Commitment (or any update thereof prior to Closing) to
which Purchaser objects pursuant to Section 5.3 (other than any encumbrances to
which Purchaser has consented in writing, any encumbrances that do not
materially adversely affect the use or value of the Real Property, such as
customary utility and similar easements), unfiled mechanics liens created or
caused by Seller and Mortgages, if any, encumbering the Real Property; provided,
however, that the term “Mandatory Cure Items” shall expressly exclude the
Permitted Exceptions.

“Minimum Rent” shall mean the Fixed Rent (as defined in the Lease).

“Mortgage” shall mean a mortgage, deed of trust or other type of security
instrument given to secure loans or advances on, or the unpaid purchase price
of, real property in the jurisdiction in which such real property is located.

“Non-Foreign Affidavit” shall mean an affidavit substantially in the form
attached hereto as Exhibit G.

“Operating Expenses” shall mean all costs, expenses, charges and fees relating
to the ownership, management, operation, maintenance and repair of the Real
Property, including electricity, gas, water and sewer charges and other public
utilities, common area maintenance charges, insurance premiums, vault charges,
personal property taxes and Seller’s payments to any owner associations.

“Permitted Exceptions” shall mean (i) the lien of current Real Estate Taxes not
yet due and payable, (ii) the Lease and any additions, renewals and replacements
thereof approved in writing by Tenant or Purchaser, (iii) the Existing
Encumbrances, (iv) the additional exceptions (but not including the Mandatory
Cure Items) contained in the Title Commitment which are approved, or deemed
approved, by Purchaser pursuant to Section 5.3, (iv) all matters disclosed (or
that would be disclosed) by a current and accurate survey of the Real Property
which are approved, or deemed approved, by Purchaser pursuant to Section 5.3,
(v) all matters arising from the actions of Purchaser or its agents, employees
or contractors, and (vi) all additional exceptions to title which are approved,
or deemed approved, by Purchaser pursuant to the terms of this Agreement.

 

-3-



--------------------------------------------------------------------------------

“Person” shall mean an individual, estate, trust, partnership, corporation,
Governmental Authority or other legal entity.

“Personal Property” shall mean all furniture, furnishings, fixtures, equipment,
tools and other tangible personal property of every kind and description and now
located on the Land or in the Building and used in connection with the
management, operation, maintenance and repair of the Real Property but excluding
items of movable trade fixtures and personal property owned by the Tenant (as
defined herein), subject, however, to depletions, replacements and additions in
the ordinary course of business between the Effective Date and the Closing Date.

“Plans” shall mean the plans, specifications and similar materials relating to
the Building.

“Property” shall have the meaning set forth in Section 2.1.

“Proration Date” shall mean the Closing Date.

“Purchase Price” shall mean the purchase price of the Property specified in
Section 3.1.

“Real Estate Taxes” shall mean all taxes, assessments, vault rentals, and other
charges, if any, general, special or otherwise, levied or assessed upon or with
respect to the ownership of and/or all other taxable interests in the Real
Property imposed by any public or quasi-public authority having jurisdiction

“Real Property” shall mean the Land and the Building.

“Reimbursable Expenses” shall mean all or a portion of the Operating Expenses or
Real Estate Taxes, or both, which are taken into account under the Tenant’s
Lease in determining the amount of Additional Rent payable by the Tenant.

“Rent” shall mean, collectively, Minimum Rent and Additional Rent.

“Study Period” shall mean the period beginning on the Effective Date and ending
at 5:00 p.m. (New York local time) on September 2, 2011.

“Tenant” shall mean Verisign, Inc.

“Title Company” shall mean First American Title Insurance Company, whose address
is National Commercial Services, 1801 K Street NW, Suite 200-K, Washington DC
20006 Attention: Brian Lobuts.

 

-4-



--------------------------------------------------------------------------------

“Utility Deposits” shall mean all deposits made by Seller with the Persons
providing water, sewer, gas, electricity, telephone and other public utilities
to the Real Property.

“Warranties” shall mean all warranties or guaranties in effect on the Closing
Date that are assignable by Landlord from contractors, suppliers or
manufacturers of personal property installed in or used in connection with the
Real Property or any work performed or improvements included as a part of the
Real Property, including, without limitation, any warranties related to the
Punch List Work (as defined in the Lease).

Article 2

Purchase and Sale of the Property

Section 2.1 Property to be Sold. On the Closing Date, and subject to the terms
and conditions set forth in this Agreement, Seller agrees to sell to Purchaser,
and Purchaser agrees to purchase from Seller the following: (a) the Land;
(b) the Building; and (c) all right, title and interest of Seller in and to
(i) any land lying in the bed of any street, road, avenue or alley, open or
closed, adjacent to or abutting the Land, to the center line thereof; (ii) all
easements, covenants and other rights appurtenant to the Land and the Building;
(iv) the Plans; (v) the proceeds of, or any award made for, a taking of all or
any part of the Real Property by any Governmental Authority pursuant to the
exercise of its power of eminent domain; (vi) the Personal Property; (vii) the
Lease; (viii) all transferable Licenses; (ix) the Warranties; and (x) all
existing and future development rights applicable to the Real Property
(collectively, the “Property”). For avoidance of doubt, the Property is the
Office Complex (as defined in the Lease).

Article 3

Purchase Price and Terms of Payment

Section 3.1 Amount. The purchase price to be paid by Purchaser to Seller for the
Property shall be One Hundred Eighteen Million Dollars ($118,000,000). At
Closing, Purchaser shall pay to Seller an amount equal to the Purchase Price
less the Deposit disbursed to Seller, and subject to the prorations and
adjustments set forth in this Agreement.

Section 3.2 Payment. On the Closing Date, and subject to the terms and
conditions of this Agreement, Purchaser shall pay the Purchase Price to, or for
the account of, Seller in the manner provided in Section 13.1.

Article 4

Deposit

Section 4.1 Delivery of Deposit. On or before August 19, 2011, Purchaser shall
deliver to Title Company a cash deposit in the amount of Eleven Million Eight
Hundred Thousand Dollars ($11,800,000) to be held in escrow by Title Company as
a good faith deposit under this Agreement (together with any interest thereon,
the “Deposit”).

 

-5-



--------------------------------------------------------------------------------

Section 4.2 Deposit to Separate Account. Title Company shall, promptly after
receipt, deposit the Deposit in an interest-bearing account at a
federally-insured bank mutually acceptable to Seller and Purchaser. The Deposit
held by Title Company shall constitute trust funds in the hands of Title Company
and shall not be commingled with Title Company’s separate funds or with funds
held by Title Company for the account of any other Person.

Section 4.3 Disposition of Deposit. If either Seller or Purchaser makes a
written demand on Title Company for the Deposit, Title Company shall give
written notice of such demand to the other party. If Title Company does not
receive a written objection from the other party to the proposed payment or
return of the Deposit within five (5) Business Days after the giving of such
notice, Title Company shall pay the Deposit to the party making the demand. If
Title Company receives a written objection from the other party within the five
(5) Business Day period, Title Company shall continue to hold the Deposit until
otherwise directed by written instructions from Seller and Purchaser or until
otherwise directed by a court of competent jurisdiction. Notwithstanding the
foregoing, if Purchaser terminates this Agreement pursuant to Section 5.4 below,
then Title Company shall immediately deliver the Deposit to Purchaser,
regardless of whether or not it has received any written notice of objection
from Seller.

Section 4.4 Interpleader. In the event of a dispute concerning the disposition
of the Deposit, Title Company shall have the right at any time to deposit any
cash funds held by it under this Agreement with the clerk of the court of
general jurisdiction of the city in which the Property is located. Title Company
shall give written notice of such deposit to Seller and Purchaser. Upon such
deposit Title Company shall be relieved and discharged of all further
obligations and responsibilities hereunder.

Section 4.5 Title Company as Stakeholder. The parties acknowledge that Title
Company is acting solely as a stakeholder at their request and for their
convenience; that Title Company shall not be deemed to be the agent of any of
the parties; and that Title Company shall not be liable to any of the parties
for any act or omission on its part unless taken or suffered in bad faith, in
willful disregard of this Agreement or involving gross negligence. Seller and
Purchaser shall jointly and severally indemnify and hold Title Company harmless
from and against all costs, claims, and expenses, including reasonable
attorneys’ fees, incurred in connection with the performance of Title Company’s
duties hereunder, except with respect to actions or omissions taken or suffered
by Title Company in bad faith, in willful disregard of this Agreement or
involving gross negligence on the part of Title Company.

Section 4.6 Title Company to Acknowledge Agreement. Title Company shall
acknowledge its agreement to the provisions of this Article 4, Article 13 and
Article 15 by executing the joinder attached to this Agreement.

 

-6-



--------------------------------------------------------------------------------

Article 5

Study Period

Section 5.1 Physical Inspection of Real Property.

(a) Seller and Purchaser acknowledge that Purchaser (as the tenant under the
Lease) is in occupancy of the entire Building and that Purchaser manages and
operates the Building. Purchaser and its authorized agents shall have the right,
at Purchaser’s risk, cost and expense and subject to the rights of Tenant under
and in accordance with the terms of the Lease, to enter the Real Property at any
time or times during the Study Period to conduct such investigations and studies
as Purchaser deems necessary or desirable to evaluate the Property. Purchaser
shall not make or perform any borings or other physically invasive or
destructive tests without Seller’s prior written consent, which may be given or
withheld in Seller’s sole discretion. In making its tests, inspections,
investigations or studies, Purchaser shall not materially interfere with or
disturb the use, occupancy or operation of the Building.

(b) [intentionally omitted]

(c) Purchaser shall not make any physical changes to the Real Property in
connection with this Agreement and shall indemnify and hold harmless Seller from
and against (i) all physical damage to the Real Property owned by Seller caused
by its tests and investigations, (ii) all loss, liability or damage suffered or
incurred by Seller arising out of or resulting from injury or death to
individuals or damage to personal property caused by the tests and
investigations conducted by, or at the direction of, Purchaser, and (iii) all
reasonable costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Seller in connection with any action, suit,
proceeding, demand, assessment or judgment incident to the foregoing, unless (in
each case) such loss, liability or damage arises out of Seller’s negligence or
willful misconduct.

(d) Purchaser’s obligations to indemnify Seller pursuant to this Section shall
survive the Closing and any termination of this Agreement.

(e) Nothing in this Section 5.3 or elsewhere in this Agreement shall be deemed
to limit in any way Purchaser’s rights to use and occupy the Property pursuant
to the terms of the Lease.

Section 5.2 [intentionally omitted]

Section 5.3 Title Examination and Survey.

(a) Title Commitment and Survey. Purchaser shall obtain from Title Company a
current commitment for the issuance of an owner’s policy of title insurance for
the Real Property (the “Title Commitment”) issued by Title Company and an
ALTA/ACSM survey of the Real Property (the “Survey”). Promptly after receipt of
the

 

-7-



--------------------------------------------------------------------------------

Title Commitment and promptly after receipt of the Survey, Purchaser shall
deliver a copy of such Title Commitment or Survey to Seller.

(b) Purchaser’s Title Objections. If Purchaser objects to the condition of
Seller’s title to the Real Property as shown in the Title Commitment and/or to
any matter disclosed by the Survey, it shall do so by notifying Seller in
writing on or before August 24, 2011 (the “Title/Survey Deadline”). If Purchaser
does not object to the condition of Seller’s title to the Real Property and/or
to any matter disclosed by the Survey on or before the Title/Survey Deadline,
Purchaser shall be deemed to have accepted the condition of title as set forth
in the Title Commitment and to have approved all exceptions to title described
in Schedule B to the Title Commitment (other than the exceptions for unfiled
mechanics’ liens not claiming or arising through Tenant, Mortgages and other
liens which may be removed by the payment of money including, without
limitation, judgment liens, liens for delinquent taxes, or any other monetary or
voluntary liens encumbering the Property) and to any matter disclosed by the
Survey. Within five (5) Business Days after receipt of Purchaser’s notice of
title objections and a copy of the Title Commitment and the Survey, Seller shall
either agree in writing to cure such objections or shall notify Purchaser in
writing that Seller is unable or unwilling to do so; provided, however, that
Seller shall be required to cure all Mandatory Cure Items. If Seller timely
notifies Purchaser that it is unable or unwilling to cure the title and/or
Survey objections, Purchaser may terminate this Agreement by giving written
notice thereof to Seller within five (5) Business Days after receipt of Seller’s
notice, Title Company shall promptly return the Deposit to Purchaser, and,
except as otherwise provided in Sections 5.1(c) and 17.5 of this Agreement, no
party shall have any further liability to any other party under this Agreement.
If Purchaser does not terminate this Agreement pursuant to the preceding
sentence, Purchaser shall be deemed to have waived the title and Survey
objections, the title and Survey objections shall be deemed to be Permitted
Exceptions and Purchaser shall be obligated to purchase the Property in
accordance with the terms of this Agreement without a reduction in the Purchase
Price. If Seller timely notifies Purchaser that it will cure the title
objections, such title objections shall not be Permitted Exceptions and Seller
shall be obligated to cure such objections on or before the Closing Date. No new
exceptions to title contained in any update of the Title Commitment or new
survey matters shall be Permitted Exceptions unless approved in writing by
Purchaser, which approval shall not be unreasonably withheld, and Seller shall
be required to cure all Mandatory Cure Items set forth in any update of the
Title Commitment.

Section 5.4 Termination. Purchaser may elect to terminate this Agreement at any
time before the end of the Study Period by giving Seller and Title Company
written notification (the “Termination Notice”) that Purchaser elects to
terminate this Agreement. Purchaser shall have the absolute right, in its sole
and absolute discretion, to determine whether to give the Termination Notice
during the Study Period for any reason or no reason. If the Termination Notice
is timely given, Title Company shall promptly return the Deposit to Purchaser,
and, except as otherwise provided in this Agreement, no party shall have any
further liability to any other party under this Agreement. If this Agreement is
terminated pursuant to the provisions of this Section, Purchaser agrees,

 

-8-



--------------------------------------------------------------------------------

upon its receipt of a written request from Seller delivered no later than thirty
(30) days after the termination of this Agreement, to deliver to Seller copies
of all surveys, written engineering and environmental reports prepared by third
parties for Purchaser during the Study Period. All third party reports and
studies shall be delivered to Seller for information only without any
representation or warranty as to their accuracy and completeness and without any
right to rely thereon. If the Termination Notice is not given during the Study
Period, Purchaser shall be deemed to have waived its right to terminate this
Agreement under this Article 5 and Purchaser shall thereafter only have the
right to terminate this Agreement under Article 12 or under Article 15.

Article 6

Representations and Warranties of Seller

Seller makes the following representations and warranties to Purchaser:

Section 6.1 Representations and Warranties Regarding Authority and Status.

(a) Organization. Seller is a limited liability company duly and validly
existing, in good standing, under the laws of the State of Delaware and is
qualified to do business in the Commonwealth of Virginia.

(b) Authorization. (i) This Agreement is, and all the documents to be delivered
by Seller pursuant to this Agreement (the “Seller Closing Documents”) will, when
executed by Seller be, binding on and enforceable against Seller in accordance
with their respective terms; (ii) there are no consents required to authorize
Seller’s entry into and performance of this Agreement, the Seller Closing
Documents and/or the transactions contemplated hereby or thereby; and
(iii) Seller is authorized to execute and deliver this Agreement and to
consummate the transaction contemplated hereby.

(c) No Conflicting Agreements. The execution and delivery by Purchaser of, and
the performance and compliance by Seller with the terms and provisions of, this
Agreement do not violate any of the terms, conditions or provisions of
(i) Seller’s joint venture partnership agreement, (ii) any judgment, order,
injunction, decree, regulation or ruling of any court or other Governmental
Authority to which Seller is subject, or (iii) any agreement or contract to
which Seller is a party or to which it or the Property is subject.

(d) United States Person. Seller is a “United States person” within the meaning
of Sections 1445(f)(3) and 7701(a)(30) of the Internal Revenue Code of 1986, as
amended.

(e) OFAC. Neither Seller nor any of its affiliates, nor any of their respective
partners, or to Seller’s knowledge, any of their members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents, is a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the

 

-9-



--------------------------------------------------------------------------------

Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action.

(f) Bankruptcy. Seller has not: (i) made a general assignment for the benefit of
creditors; (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Seller’s creditors; (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets; (iv) suffered the attachment, or other judicial seizure of all,
or substantially all, of Seller’s assets; (v) admitted in writing its inability
to pay its debts as they come due; or (vi) made an offer of settlement,
extension or compromise to its creditors generally.

(g) Brokers. Except for the Broker, no agent, broker or other Person acting
pursuant to express or implied authority of Seller is entitled to any commission
or finder’s fee in connection with the transactions contemplated by this
Agreement or will be entitled to make any claim against Seller for a commission
or finder’s fee. Seller has not dealt with any agent or broker in connection
with the purchase of the Property other than the Broker.

(h) Pending Actions. There is no action, suit, unsatisfied order or judgment,
governmental investigation or proceeding pending, or to Seller’s knowledge,
threatened, against Seller, the Property or the transaction contemplated by this
Agreement, which, if adversely determined, could individually or in the
aggregate have a material adverse effect on title to the Property or any portion
thereof or which could in any material way interfere with the consummation by
Seller of the transaction contemplated by this Agreement.

(i) Violations. Seller has not received any written notice from any Governmental
Authority of a violation of any Legal Requirements (including environmental
laws), which has not been remedied.

(j) Condemnation. To Seller’s knowledge, no condemnation proceedings relating to
the Real Property are pending or threatened.

Section 6.2 Limitations on Seller’s Liability for Representations and
Warranties. Seller’s liability for a misrepresentation or breach of warranty
under this Article shall be subject to the following limitations:

(a) Whenever a representation or warranty is made in this Agreement on the basis
of the best knowledge or the actual knowledge of Seller or words of similar
import, or whether Seller has received written notice, such representation or
warranty is made solely on the basis of the actual, as distinguished from
implied, imputed or constructive, knowledge on the date that such representation
or warranty is made of Johanna S. Kiev, Joe Gorin and John A. Coury
(individually and collectively, “Seller’s Representative”), without any duty of
inquiry or investigation and expressly excluding the knowledge of any other
shareholder, partner, member, trustee, beneficiary, director, officer,

 

-10-



--------------------------------------------------------------------------------

manager, employee, agent or representative of Seller or any of its affiliates.
Purchaser expressly agrees that no Seller’s Representative shall have any
personal liability under this Agreement.

(b) If, before the Closing, Purchaser obtains actual knowledge that any of
Seller’s representations or warranties is inaccurate and Purchaser nonetheless
proceeds with the Closing, Seller shall not have any liability for any such
matter regarding which Purchaser had actual knowledge before the Closing. For
purposes of this Section, “actual knowledge of Purchaser,” “actually known by
Purchaser” and words of similar effect shall mean any matter (i) disclosed by
any written document delivered to or made available to Purchaser by Seller for
Purchaser’s review, (ii) disclosed by any written report prepared for Purchaser
by any employee, agent or independent contractor of Purchaser in connection with
Purchaser’s due diligence or otherwise with respect to its acquisition of the
Property, provided that such matter is within the scope of the duties or
responsibilities of such employee, agent or independent contractor, or
(iii) actually known by Daniel Blättler and/or Jim Morgensen.

Section 6.3 Survival. All representations and warranties made by Seller in
Section 6.1 shall survive the Closing, except the representations and warranties
in Sections 6.1 (h), (i) and (j) shall terminate nine (9) months after the
Closing Date (the “Survival Period”) unless, within such period, Seller receives
Purchaser’s written notice asserting a breach of any such representation or
warranty.

Article 7

Representations and Warranties of Purchaser

Section 7.1 General. Purchaser makes the following representations and
warranties to Seller:

(a) Organization. Purchaser is a corporation duly formed and validly existing
under the laws of the State of Delaware and is qualified to business in the
Commonwealth of Virginia.

(b) Authorization. (i) This Agreement is, and all the documents to be delivered
by Purchaser pursuant to this Agreement will, when executed by Purchaser be,
binding on and enforceable against Purchaser in accordance with their respective
terms; (ii) there are no outstanding consents required to authorize Seller’s
entry into and performance of this Agreement (subject to Purchaser’s rights of
termination specified herein), and, if Purchaser has not terminated this
Agreement, at Closing there shall be no outstanding consents required to
authorize Seller’s entry into and performance of the Purchaser Closing Documents
and/or the transactions contemplated hereby or thereby; and (iii) Purchaser is
authorized to execute and deliver this Agreement and, if Purchaser has not
terminated this Agreement, at Closing Purchaser shall be authorized to
consummate the transaction contemplated hereby.

 

-11-



--------------------------------------------------------------------------------

(c) No Conflicting Agreements. The execution and delivery by Purchaser of, and
the performance and compliance by Purchaser with the terms and provisions of,
this Agreement do not violate any of the terms, conditions or provisions of
(i) Purchaser’s organizational documents (subject to the provisions of
Section 17.16), (ii) any judgment, order, injunction, decree, regulation or
ruling of any court or other Governmental Authority to which Purchaser is
subject, or (iii) any agreement or contract to which Purchaser is a party or to
which it is subject.

(d) Brokers. Except for the Broker, no agent, broker or other Person acting
pursuant to express or implied authority of Purchaser is entitled to any
commission or finder’s fee in connection with the transactions contemplated by
this Agreement. Purchaser has not dealt with any agent or broker in connection
with the purchase of the Property other than the Broker.

(e) Investigations. Purchaser is a sophisticated investor with experience in
purchasing and owning office buildings similar to the Property. Purchaser will
have the right to examine and inspect, the physical nature and condition of the
Property, including structural, mechanical, plumbing, electrical, environmental
and safety conditions. PURCHASER ACKNOWLEDGES AND AGREES THAT THE PROPERTY IS
BEING SOLD BY SELLER IN ITS “AS IS, WHERE IS, WITH ALL FAULTS” CONDITION AND
SELLER HAS NOT MADE AND IS NOT MAKING ANY REPRESENTATIONS OR WARRANTIES, EXPRESS
OR IMPLIED, WRITTEN OR ORAL (OTHER THAN THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 6.1 AND THE DEED), AS TO (A) THE NATURE OR CONDITION, PHYSICAL
OR OTHERWISE, OF THE PROPERTY OR ANY ASPECT THEREOF, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTIES OF HABITABILITY, SUITABILITY, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR USE OR PURPOSE, OR THE ABSENCE OF PROHIBITORY OR LATENT
VICES OR DEFECTS IN THE PROPERTY, (B) THE NATURE OR QUALITY OF CONSTRUCTION,
STRUCTURAL DESIGN OR ENGINEERING OF THE BUILDING OR THE STATE OF REPAIR OR LACK
OF REPAIR OF ANY OF THE BUILDING, (C) THE QUALITY OF THE LABOR OR MATERIALS
INCLUDED IN THE BUILDING, (D) THE SOIL CONDITIONS, DRAINAGE CONDITIONS,
TOPOGRAPHICAL FEATURES, ACCESS TO PUBLIC RIGHTS-OF-WAY, AVAILABILITY OF
UTILITIES OR OTHER CONDITIONS OR CIRCUMSTANCES WHICH AFFECT OR MAY AFFECT THE
PROPERTY OR ANY USE TO WHICH THE PROPERTY MAY BE PUT, (E) ANY CONDITIONS AT OR
WHICH AFFECT OR MAY AFFECT THE PROPERTY WITH RESPECT TO ANY PARTICULAR PURPOSE,
USE, DEVELOPMENT POTENTIAL OR OTHERWISE, (F) THE AREA, SIZE, SHAPE,
CONFIGURATION, LOCATION, CAPACITY, QUANTITY, QUALITY, CASH FLOW, EXPENSES OR
VALUE OF THE PROPERTY OR ANY PART THEREOF, (G) THE NATURE OR EXTENT OF TITLE TO
THE PROPERTY, OR ANY EASEMENT, SERVITUDE, RIGHT-OF-WAY, POSSESSION, LIEN,
ENCUMBRANCE, LICENSE, RESERVATION, CONDITION OR OTHERWISE

 

-12-



--------------------------------------------------------------------------------

THAT MAY AFFECT TITLE TO THE PROPERTY, (H) ANY ENVIRONMENTAL, GEOLOGICAL,
STRUCTURAL, OR OTHER CONDITION OR HAZARD OR THE ABSENCE THEREOF HERETOFORE, NOW
OR HEREAFTER AFFECTING IN ANY MANNER THE PROPERTY, INCLUDING BUT NOT LIMITED TO,
THE PRESENCE OR ABSENCE OF ASBESTOS OR ANY ENVIRONMENTALLY HAZARDOUS SUBSTANCE
ON, IN, UNDER OR ADJACENT TO THE PROPERTY, OR (I) THE COMPLIANCE OF THE PROPERTY
OR THE OPERATION OR USE OF THE PROPERTY WITH ANY APPLICABLE RESTRICTIVE
COVENANTS, OR WITH ANY LAWS, ORDINANCES OR REGULATIONS OF ANY GOVERNMENTAL BODY
(INCLUDING SPECIFICALLY, WITHOUT LIMITATION, ANY ZONING OR LAND USE LAWS,
REGULATIONS OR RESTRICTIONS, ANY BUILDING CODES, ANY ENVIRONMENTAL LAWS, AND THE
AMERICANS WITH DISABILITIES ACT OF 1990, 42 U.S.C. 12101 ET SEQ.). PURCHASER
AGREES TO ACCEPT THE PROPERTY AT CLOSING AND WAIVES ALL OBJECTIONS OR CLAIMS
AGAINST SELLER (INCLUDING, BUT NOT LIMITED TO, ANY RIGHT FOR CLAIM OF
CONTRIBUTION) ARISING FROM OR RELATED TO THE PROPERTY FOR ANY HAZARDOUS
SUBSTANCES ON THE PROPERTY. THE PROVISIONS OF THIS SECTION SHALL BE BINDING ON
PURCHASER AND SHALL SURVIVE THE CLOSING.

PURCHASER HAS BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PROPERTY AND THE
MATERIALS RELATING TO THE PROPERTY THAT PURCHASER DEEMED NECESSARY TO INSPECT
AND REVIEW IN CONNECTION WITH THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT,
AND PURCHASER HAS RETAINED SUCH ENVIRONMENTAL CONSULTANTS, STRUCTURAL ENGINEERS
AND OTHER EXPERTS AS IT DEEMED NECESSARY TO INSPECT THE PROPERTY AND REVIEW SUCH
MATERIALS. PURCHASER IS RELYING ON ITS OWN INVESTIGATION AND THE ADVICE OF ITS
EXPERTS REGARDING THE PROPERTY, AND UPON ITS REVIEW OF SUCH MATERIALS, AND NOT
ON ANY REPRESENTATIONS OR WARRANTIES OF SELLER (OTHER THAN THE REPRESENTATIONS
SET FORTH IN SECTION 6). PURCHASER ACKNOWLEDGES THAT: (I) SELLER MAKES
ABSOLUTELY NO REPRESENTATIONS OR WARRANTIES WITH RESPECT TO THE ACCURACY OR
COMPLETENESS OF ANY INFORMATION, REPORTS OR OTHER MATERIALS DELIVERED TO
PURCHASER AND (II) EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, PURCHASER
DISCLAIMS ANY AND ALL CLAIMS AGAINST SELLER FOR THE INACCURACY OR INCOMPLETENESS
OF ANY SUCH INFORMATION, REPORTS OR OTHER MATERIALS PROVIDED TO PURCHASER.

(f) ERISA. Purchaser is not using the assets of an employee benefit plan as
defined in Section 3(3) of ERISA and covered under Title I, Part 4 of ERISA or

 

-13-



--------------------------------------------------------------------------------

Section 4975 of the Internal Revenue Code of 1986, as amended, in the
performance or discharge of its obligations hereunder.

(g) OFAC. Neither Purchaser nor any of its affiliates is a person or entity with
whom U.S. persons or entities are restricted from doing business under
regulations of OFAC (including those named on OFAC’s Specially Designated and
Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action.

(h) Bankruptcy. Purchaser has not: (i) made a general assignment for the benefit
of creditors; (ii) filed any voluntary petition in bankruptcy or suffered the
filing of an involuntary petition by Purchaser’s creditors; (iii) suffered the
appointment of a receiver to take possession of all or substantially all of
Purchaser’s assets; (iv) suffered the attachment, or other judicial seizure of
all, or substantially all, of Purchaser’s assets; (v) admitted in writing its
inability to pay its debts as they come due; or (vi) made an offer of
settlement, extension or compromise to its creditors generally.

Section 7.2 Survival. All representations and warranties made by Purchaser in
Section 7.1 shall survive the Closing.

Article 8

Additional Obligations of Seller

Section 8.1 Possession. Seller shall deliver possession of the Real Property to
Purchaser on the Closing Date, subject to the Permitted Exceptions.

Section 8.2 Affirmative Covenants. Between the Effective Date and the Closing
Date, Seller will:

(a) continue, or cause the Tenant to continue, to manage and operate the Real
Property in the ordinary and usual manner in which Seller has managed and
operated the Real Property;

(b) perform, observe and comply in all material respects with the terms and
provisions of the Lease to be performed, observed or complied with by Seller as
the landlord under the Lease;

(c) use good faith commercially reasonable efforts prior to the Closing to
satisfy all conditions to the Closing which are within Seller’s power to
satisfy; and

(d) maintain, and cause the Tenant to maintain, in full force and effect all
insurance required to be maintained pursuant to the Lease.

Section 8.3 Sales Commission. Seller agrees to pay the commissions payable to
the Broker in accordance with a separate agreement between Seller and Broker.

 

-14-



--------------------------------------------------------------------------------

Section 8.4 Cancellation of Contracts. Seller shall terminate all Contracts
which termination shall be effective prior to or upon the Closing.

Article 9

Additional Obligations of Purchaser

[intentionally omitted]

Article 10

Conditions Precedent to Seller’s Obligations

The obligations of Seller to sell the Property to Purchaser and to perform the
other covenants and obligations to be performed by it on the Closing Date shall
be subject to the following conditions (all or any of which may only be waived
in writing by Seller):

Section 10.1 Purchaser’s Representations and Warranties True. The
representations and warranties made by Purchaser in Article 7 shall be true and
correct in all material respects on the Effective Date and shall be true and
correct in all material respects on and as of the Closing Date with the same
force and effect as though such representations and warranties had been made on
and as of such date.

Section 10.2 Purchaser’s Performance. Purchaser shall have performed in all
material respects all obligations required by this Agreement to be performed by
it on or before the Closing Date.

Article 11

Conditions Precedent to Purchaser’s Obligations

The obligations of Purchaser to purchase the Property from Seller and to perform
the other covenants and obligations to be performed by it on the Closing Date
shall be subject to the following conditions (all or any of which may only be
waived in writing by Purchaser):

Section 11.1 Seller’s Representations and Warranties True. The representations
and warranties made by Seller in Article 6 shall be true and correct in all
material respects on the Effective Date and shall be true and correct in all
material respects on and as of the Closing Date with the same force and effect
as if such representations had been made on and as of such date.

Section 11.2 Seller’s Performance. Seller shall have performed in all material
respects all covenants and obligations required by this Agreement to be
performed by it on or before the Closing Date.

Section 11.3 Title to Real Property. The condition of Seller’s title to the
Property shall be as set forth in Section 5.3.

 

-15-



--------------------------------------------------------------------------------

Article 12

Casualty and Condemnation

Section 12.1 Effect of Unrepaired Damage. Seller shall give Purchaser or
Purchaser shall give to Seller written notice within ten (10) days after such
party has knowledge that all or any material portion of the Property has been
damaged by any Casualty prior to the Closing. If any portion of the Property is
damaged by Casualty prior to Closing and such Casualty is not a Major Casualty
(defined below), Purchaser shall be required to purchase the Property in
accordance with the terms of this Agreement and, at Closing, Seller shall assign
to Purchaser all insurance claims and proceeds with respect thereto and shall
pay or credit to Purchaser the amount of any deductible or uninsured loss with
respect to such Casualty. If such Casualty is a Major Casualty, within ten
(10) days after the determination that such Casualty constitutes a Major
Casualty (which determination shall be made pursuant to Section 10.1(a) of the
Lease), Purchaser shall either (i) terminate this Agreement in a written
termination notice delivered to Seller within such ten (10) day period, in which
case Title Company shall return the Deposit to Purchaser and no party shall have
any further liability or obligation to any other party under this Agreement,
except as otherwise provided in Article 5 or Section 17.5; or (ii) proceed with
the Closing, in which case Seller shall assign to Purchaser all insurance claims
and proceeds (other than claims and proceeds for rent loss insurance) with
respect to such damage and shall pay or credit to Purchaser the amount of any
deductible or uninsured loss with respect to such Casualty; and failure to
timely deliver such notice shall constitute Purchaser’s election to proceed with
the Closing. If a Casualty to any part of the Property has occurred and
Purchaser is required or elects to complete the purchase of the Property, Seller
shall cooperate with Purchaser in prosecuting all insurance claims assigned to
Purchaser at Closing. As used herein, the term “Major Casualty” means any
Casualty for which the Tenant has the right to terminate the Lease pursuant to
Section 10.1(b) or Section 10.1(d) of the Lease. The Closing Date shall be
automatically extended to the extent necessary to determine pursuant to the
Lease whether a Casualty constitutes a Major Casualty and to allow the foregoing
notice periods.

Section 12.2 Condemnation. Seller shall give Purchaser written notice within ten
(10) days after Seller has knowledge that all or any material portion of the
Property has been or is being condemned prior to the Closing. If such
condemnation is of a nature and extent that would permit Tenant to terminate the
Lease pursuant to Section 11.2(b) or Section 11.3 of the Lease (a “Material
Condemnation”), within ten (10) days after the determination that such
condemnation constitutes a Material Condemnation, Purchaser shall either
(i) terminate this Agreement in a written termination notice delivered to Seller
within such ten (10) day period, in which case Title Company shall return the
Deposit to Purchaser and no party shall have any further liability or obligation
to any other party under this Agreement, except as otherwise provided in Article
5 or Section 17.5; or (ii) proceed with the Closing; and failure to timely
deliver such notice shall constitute Purchaser’s election to proceed with the
Closing. In the event of a Material Condemnation for which Purchaser does not
elect to terminate this Agreement or a non-Material Condemnation, Seller shall
assign all of Seller’s rights to the award to

 

-16-



--------------------------------------------------------------------------------

Purchaser, Seller shall not be required to restore the Property but may elect to
commence to do so, and (z) there shall be a credit against the Purchase Price
equal to the amount of (A) any condemnation award collected by Seller as a
result of any such condemnation less (B) any sums expended by Seller toward the
restoration of the Property. If the award has not been collected as of the
Closing, then such award shall be assigned to Purchaser, and Purchaser shall not
receive any credit against the Purchase Price with respect to such award. The
Closing Date shall be automatically extended to allow the foregoing notice
periods.

Section 12.3 Insurance Proceeds; Condemnation Awards. In the event of any
Casualty or condemnation that does not result in a termination of this Agreement
pursuant to this Article 12, the provisions of this Article 12 with respect to
insurance proceeds and condemnation awards shall prevail over the provisions
with respect to insurance proceeds and condemnation awards set forth in Sections
10 and 11 of the Lease and such Lease provisions shall be disregarded.

Article 13

Closing

Section 13.1 Closing Date and Escrow. The closing of the purchase and sale of
the Property (the “Closing”) shall take place on the Closing Date. The Closing
shall be consummated by mail through the office of Title Company in the
Washington, DC metropolitan area. On or before 2:00 p.m. (New York local time)
on the Closing Date, Purchaser shall cause to be deposited with Title Company
immediately available funds in an amount equal to the sum of all amounts owed by
Purchaser under this Agreement and as shown on the Closing Statement.

Section 13.2 Seller’s Deliveries. At the Closing, Seller shall deliver to
Purchaser the following:

(a) the Deed, signed by Seller in recordable form;

(b) the Bill of Sale, signed by Seller;

(c) the Lease Assignment, signed by Seller;

(d) the Assignment and Assumption Agreement-Contracts and General Intangibles,
signed by Seller;

(e) the Non-Foreign Affidavit, signed by Seller;

(f) a certificate executed by Seller, dated as of the Closing Date, pursuant to
which Seller shall have certified to Purchaser that Seller’s representations and
warranties in Article 6 are true and correct in all material respects as of the
Closing Date as if such representations and warranties were made on and as of
the Closing Date or, if and to the extent any of such representations and
warranties is not so true and correct,

 

-17-



--------------------------------------------------------------------------------

shall identify with reasonable particularity the nature and extent to which any
such representation or warranty is not so true and correct;

(g) an owner/seller affidavit and “gap indemnity ”in the form attached hereto as
Exhibit H, signed by Seller;

(h) other affidavits and other instruments, including all organizational
documents of Seller and Seller’s general partner, and good standing certificates
reasonably requested by Title Company, evidencing the power and authority of
Seller to enter into this Agreement and to consummate the transactions
contemplated by this Agreement;

(i) the Closing Statement, signed by Seller;

(j) the Seller Closing Documents and all other documents, instruments,
agreements and certificates required by this Agreement to be signed by Seller or
delivered to Purchaser at the Closing;

(k) all required transfer and other tax declarations and returns duly executed
and acknowledged by Seller; and

(l) such additional documents as shall be reasonably required to consummate the
transaction contemplated by this Agreement.

Section 13.3 Purchaser’s Deliveries. At the Closing, Purchaser shall deliver to
Seller the following:

(a) the Lease Assignment, signed by Purchaser;

(b) the Closing Statement, signed by Purchaser;

(c) a certificate executed by Purchaser, dated as of the Closing Date, pursuant
to which Purchaser shall have certified to Seller that Purchaser’s
representations and warranties in Article 7 are true and correct as of the date
of such certificate as if such representations and warranties were made on and
as of the date of such certificate or, if and to the extent any of such
representations and warranties is not so true and correct, shall identify with
reasonable particularity the nature and extent to which any such representation
or warranty is not so true and correct;

(e) all other documents, instruments, agreements and certificates required by
this Agreement to be signed by Purchaser or delivered to Seller at the Closing;

(e) all required transfer and other tax declarations and returns duly executed
and acknowledged by Purchaser; and

 

-18-



--------------------------------------------------------------------------------

(f) such additional documents as shall be reasonably required to consummate the
transaction contemplated by this Agreement.

Article 14

Closing Adjustments and Prorations

Section 14.1 General. All rentals, revenues and other income generated by the
Real Property and all utilities, Real Estate Taxes, project association dues and
other payments, maintenance charges and other operating expenses incurred in
connection with the ownership, management and operation of the Real Property
shall be paid or shall be prorated between Seller and Purchaser in accordance
with the provisions of this Article. For purposes of the prorations and
adjustments to be made pursuant to this Article, Purchaser shall be deemed to
own the Real Property and therefore be entitled to any revenues and be
responsible for any expenses for the entire day upon which the Closing occurs.
Any apportionments and prorations which are not expressly provided for in this
Article shall be made in accordance with the customary practice in the
jurisdiction where the Real Property is located. Seller shall prepare and the
parties shall agree upon a schedule of adjustments (the “Closing Statement”)
before the Proration Date, which Seller shall deliver to Purchaser, with
reasonable back-up, no later than two (2) Business Days prior to the Closing
Date. The prorations required by this Article shall be subject to post-Closing
adjustments as necessary to reflect later relevant information not available at
the Closing and to correct any errors made at the Closing with respect to such
prorations; provided, however, except as otherwise expressly provided in this
Article to the contrary, such prorations shall be deemed final and not subject
to further post-Closing adjustments with respect to any adjustments not
requested in writing by Purchaser or Seller within twelve (12) months after the
Closing.

Section 14.2 Rent. Rent shall be prorated at the Closing in accordance with the
following provisions:

(a) Minimum Rent. Subject to Section 14.2(b), Minimum Rent and Additional Rent
shall be prorated between Seller and Purchaser as of the Proration Date on an
accrual basis with Purchaser paying to, or giving Seller a credit for, at
Closing all unpaid Minimum Rent or Additional Rent which is due and payable by
Tenant for the period prior to the Closing Date.

(b) Delinquent Rent. Purchaser shall pay to Seller at Closing any delinquent
Rent under the Lease.

Section 14.3 Taxes and Assessments. Real Estate Taxes assessed against the Real
Property and personal property taxes assessed against the Personal Property
(“Personal Property Taxes”) shall be prorated between Seller and Purchaser on a
cash basis to the extent actually paid by such parties (and not the Tenant’s
direct obligation under the Lease), based upon the actual current tax bill. If
the most recent tax bill received by Seller before the Proration Date is not the
actual current tax bill, then Seller and Purchaser shall initially prorate the
Real Estate Taxes at the Closing by applying 100% of

 

-19-



--------------------------------------------------------------------------------

the tax rate for the period covered by the most current available tax bill to
the latest assessed valuation, and shall reprorate the Real Estate Taxes
retroactively at the Final Closing Adjustment so long as the actual current tax
bill is then available. Notwithstanding anything in this Section to the
contrary, if Seller has collected from Tenant any Real Estate Taxes or Personal
Property Taxes and, as of the Closing, Seller has not actually paid such amounts
to the applicable taxing authority, then Seller shall provide Purchaser with a
credit against the Purchase Price to the extent of any such collected but not
paid amounts.

Section 14.4 Operating Expenses. All Operating Expenses shall be prorated
between Seller and Purchaser as of the Proration Date on a cash basis, to the
extent actually paid, based on the actual number of days in the month during
which the Proration Date occurs. Seller shall be responsible for all Operating
Expenses attributable to the period before the Proration Date and Purchaser
shall be responsible for all Operating Expenses attributable to the period on
and after the Proration Date. To the extent commercially reasonable and
practicable, Seller and Purchaser shall obtain billings and meter readings as of
the Business Day preceding the Proration Date to aid in the proration of charges
for gas, electricity and other utility services which are not the direct
responsibility of Tenant. If billings or meter readings as of the Business Day
preceding the Proration Date are obtained, adjustments of any costs, expenses,
charges or fees shown thereon shall be made in accordance with such billings or
meter readings. If billings or meter readings as of the Business Day preceding
the Proration Date are not available for any utility service, the charges
therefor shall be adjusted at the Closing on the basis of the per diem charges
for the most recent prior period for which bills were issued and shall be
further adjusted at the Final Closing Adjustment on the basis of the actual
bills for the current period. Notwithstanding anything to the contrary set forth
in this Section, any Operating Expenses which are payable by Tenant directly to
a third party shall not be apportioned hereunder.

Section 14.5 Seller’s Credit for Prepaid Expenses; Purchaser’s Credit for Unpaid
Expenses

(a) At the Closing, Seller shall receive credit from Purchaser for all Operating
Expenses, Real Estate Taxes, Personal Property Taxes and other items of cost or
expense being prorated under this Article which, as of the Closing Date, have
been prepaid by Seller for a period on and after the Proration Date.

(b) At the Closing, Purchaser shall receive credit from Seller for all Operating
Expenses, Real Estate Taxes, Personal Property Taxes and other items of cost or
expense being prorated under this Article which are accrued, but unpaid, as of
the Closing Date, but only to the extent such accrued, unpaid items relate to a
period before the Closing Date. On and after the Closing Date, Purchaser shall
pay all amounts for which Purchaser receives credit under this Section and shall
indemnify, defend and hold harmless Seller from and against liability, cost and
expense, including reasonable attorneys’ fees and disbursements, with respect
thereto.

 

-20-



--------------------------------------------------------------------------------

Section 14.6 Project Association Dues. Owner association dues and other payments
assessed against the Real Property shall be prorated between Seller and
Purchaser on a cash basis as of the Proration Date.

Section 14.7 [intentionally omitted]

Section 14.8 Utility Deposits. Seller shall be entitled to retain all Utility
Deposits. If any of the Utility Deposits is not refundable to Seller without
replacement by Purchaser, Purchaser shall either: (i) deliver the requisite
replacement Utility Deposit to the utility company on or before the Closing
Date, or (ii) pay to Seller at the Closing the amount of such Utility Deposit,
against a good and sufficient transfer by Seller to Purchaser of all interest of
Seller in the Utility Deposit.

Section 14.9 [intentionally omitted]

Section 14.10 Final Closing Adjustment. No later than ninety (90) days after the
Closing, Seller and Purchaser shall make a final adjustment to the prorations
made pursuant to this Article (the “Final Closing Adjustment”). The Final
Closing Adjustment shall be made in the following manner: all adjustments or
prorations not made or not correctly made at the Closing shall be made or remade
(as applicable) as a part of the Final Closing Adjustment. Any net adjustment in
favor of Purchaser shall be paid in cash or cash equivalent by Seller to
Purchaser no later than twenty (20) days after the Final Closing Adjustment. Any
net adjustment in favor of Seller shall be paid in cash or cash equivalent by
Purchaser to Seller no later than twenty (20) days after the Final Closing
Adjustment.

Section 14.11 Closing Costs and Transfer Taxes. Seller shall pay the cost of
preparing the Deed, the Commonwealth of Virginia’s Grantor’s Tax on the Deed,
the recording charges payable in connection with the recording of the Deed and
the costs associated with releasing any financial encumbrances of record that
Seller is obligated to release under this Agreement. Purchaser shall pay
Recordation Tax on the Deed, all title examination charges, all title insurance
premiums for the owner’s policy of title insurance issued pursuant to the
Commitment (the “Title Policy”), the cost of the issuance of any endorsements to
the Title Policy required by Purchaser, the cost of the Survey and any update or
revision to the Survey which may be requested by Purchaser, the costs and
expenses related to any purchase money financing obtained by Purchaser and all
applicable escrow fees charged by Title Company. Seller and Purchaser shall each
pay their respective legal fees and expenses incurred in connection with the
negotiation of this Agreement and all related documents, and in addressing each
such party’s tax and securities issues.

Section 14.12 Expenses. Except as this Agreement might otherwise expressly
provide to the contrary, Purchaser agrees to pay all expenses incurred by it in
connection with the negotiation, execution and performance of this Agreement and
the transactions contemplated hereby, including the fees and expenses of its
legal counsel, and Seller agrees to pay all expenses incurred by it in
connection with the negotiation, execution

 

-21-



--------------------------------------------------------------------------------

and performance of this Agreement and the transactions contemplated hereby,
including the fees and expenses of its legal counsel.

Article 15

Termination and Default

Section 15.1 Termination for Failure of Conditions. Subject to the provisions of
this Section, this Agreement may be terminated upon written notice given to
Title Company and the other party by:

(a) Purchaser at the Closing, if any one or more of the conditions set forth in
Article 11 is not satisfied on the Closing Date. Upon termination of this
Agreement under this Section 15.1(a), the Deposit shall be returned to Purchaser
and neither party shall have any further rights, obligations or liabilities
under this Agreement (other than as set forth in Sections 5.1(c) and 17.5),
except that if the failed condition is due to an intentional breach by Seller of
any of its representations or warranties or a breach of any other Seller
obligation hereunder, then the provisions of Section 15.2 shall govern. The
conditions set forth in Article 11 are for Purchaser’s sole benefit, and
Purchaser may, in its sole discretion, waive (absolutely and in whole, but not
conditionally or in part) the fulfillment of any one or more of the conditions,
or any part thereof. Seller shall not take or authorize, directly or indirectly,
any action that modifies or changes the circumstances upon which the conditions
set forth in Article 11 were deemed satisfied or waived by Purchaser without
Purchaser’s prior written consent.; or

(b) Seller at the Closing, if any one or more of the conditions set forth in
Article 10 is not satisfied on the Closing Date. Upon termination of this
Agreement under this Section 15.1(b), the Deposit shall be returned to Purchaser
and neither party shall have any further rights, obligations or liabilities
under this Agreement (other than as set forth in Sections 5.1(c) and 17.5),
except that if the failed condition is due to an intentional breach by Purchaser
of any of its representations or warranties or a breach of any other Purchaser
obligation hereunder, then the provisions of Section 15.3 shall govern. The
conditions set forth in Article 10 are for Seller’s sole benefit, and Seller
may, in its sole discretion, waive (absolutely and in whole, but not
conditionally or in part) the fulfillment of any one or more of the conditions,
or any part thereof. Purchaser shall not take or authorize, directly or
indirectly, any action that modifies or changes the circumstances upon which the
conditions set forth in Article 10 were deemed satisfied or waived by Seller
without Seller’s prior written consent.

Section 15.2 Termination by Purchaser for Seller Default.

(a) If Seller defaults prior to Closing in performing any of the covenants or
agreements to be performed by Seller under this Agreement and such default is
not cured on or before the earlier of ten (10) days after written notice by
Purchaser to Seller or the day of the Closing, Purchaser shall have the right,
as Purchaser’s sole remedy and at its sole option, to: (x) terminate this
Agreement, whereupon the Deposit shall be returned to Purchaser and neither
party shall have any

 

-22-



--------------------------------------------------------------------------------

further right or liability to the other under this Agreement except as may be
specifically set forth in Sections 5.1(c) and 17.5; or (y) in lieu of
terminating this Agreement pursuant to Section 15.1, to elect to permit this
Agreement to remain in effect and to sue for specific performance (but not to
seek or collect any damages caused by Seller’s default). If Purchaser does not
file suit for specific performance within sixty (60) days after the scheduled
Closing Date, then Purchaser shall be deemed to have elected to terminate this
Agreement pursuant to Section 15.1. If Seller defaults prior to Closing in
performing any of the covenants or agreements to be performed by Seller under
this Agreement, Purchaser’s election (or deemed election) to terminate this
Agreement or to pursue an action for specific performance set forth above shall
be Purchaser’s sole remedy, subject, however, to the provisions of Section of
17.15.

(b) If Closing occurs and Purchaser claims (i) a Seller default in performing
any of the covenants or agreements to be performed by Seller under this
Agreement and/or (ii) any breach by Seller of Seller’s representations and
warranties set forth in this Agreement, the liability of Seller for all such
defaults and/or breaches shall be limited to the direct, but not consequential
or punitive, damages resulting from any such defaults and/or breaches. In
addition, if Closing occurs and Purchaser claims any breach(es) by Seller of
Seller’s representations and warranties set forth in Sections 6.1 (h), (i) and
(j) of this Agreement, the liability of Seller for any such breach(es) shall not
exceed $2,500,000, in the aggregate.

Section 15.3 Termination by Seller for Purchaser Default. If Seller terminates
this Agreement pursuant to Section 15.1(b), this Agreement shall become null and
void, Title Company shall return the Deposit to Purchaser and no party shall
have any further liability or obligation to any other party under this
Agreement, except as otherwise provided in Sections 5.1(c) and 17.5 or the next
sentence. If Seller terminates this Agreement pursuant to Section 15.1(b)
because of a breach by Purchaser of any of the representations or warranties
made by it in this Agreement or the failure of Purchaser to perform any of the
covenants or agreements to be performed by it under this Agreement, and such
breach or failure continues for a single period of ten (10) days after Seller
notifies Purchaser in writing of such default, upon such termination the Title
Company shall pay the Deposit to Seller and no party shall have any further
liability or obligation to any other party under this Agreement, except as
otherwise provided in Sections 5.1(c) and 17.5. Seller’s sole and exclusive
remedy for Purchaser’s misrepresentation, breach of warranty or default shall be
to receive the Deposit as liquidated damages. In no event and under no
circumstances shall Seller be entitled to receive more than the Deposit as
damages for Purchaser’s misrepresentation, breach of warranty or default. SELLER
AND PURCHASER ACKNOWLEDGE THAT THE DAMAGES TO SELLER IN THE EVENT OF A BREACH OF
THIS AGREEMENT BY PURCHASER WOULD BE DIFFICULT OR IMPOSSIBLE TO DETERMINE, THAT
THE AMOUNT OF THE DEPOSIT REPRESENTS THE PARTIES’ BEST AND MOST ACCURATE
ESTIMATE OF THE DAMAGES THAT WOULD BE SUFFERED BY SELLER IF THE TRANSACTION
FAILS TO CLOSE AND THAT SUCH ESTIMATE IS REASONABLE UNDER THE CIRCUMSTANCES
EXISTING ON THE EFFECTIVE DATE AND UNDER THE CIRCUMSTANCES THAT

 

-23-



--------------------------------------------------------------------------------

SELLER AND PURCHASER REASONABLY ANTICIPATE WOULD EXIST AT THE TIME OF SUCH
BREACH. PURCHASER AND SELLER AGREE THAT SELLER’S RIGHT TO RETAIN THE DEPOSIT
SHALL BE SELLER’S SOLE REMEDY, AT LAW AND IN EQUITY, FOR PURCHASER’S FAILURE TO
PURCHASE THE PROPERTY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

Article 16

Notices

16.1 Notices.

(a) Manner of Giving Notice. Each notice, request, demand, consent, approval or
other communication (individually, a “Notice” and collectively, the “Notices”)
which Seller or Purchaser is required or permitted to give to the other party
pursuant to this Agreement shall be in writing and shall be given by one of the
following means: (1) personal delivery with proof of delivery thereof (any
notice so delivered shall be deemed to have been received at the time so
delivered), (2) nationally recognized overnight delivery service designating
next Business Day delivery (any notice so delivered shall be deemed to have been
received on the next Business Day following receipt by the courier), or
(3) email so long as the sender’s computer generates or keeps a record that
states the date and time of the transmission and the document or information
transmitted (with a copy of such email notice also being sent to the recipient
in accordance with clause (2) above on the day such email notice is sent) and
any notice so delivered shall be deemed to have been received (i) on the date of
transmission, if so transmitted before 5:30 p.m. (local time of the recipient)
on a Business Day, or (ii) on the next Business Day, if so transmitted on or
after 5:30 p.m. (local time of the recipient) on a Business Day or if
transmitted on a day other than a Business Day), addressed to the parties at
their respective addresses designated pursuant to subsection (b).

(b) Addresses for Notices. All notices shall be addressed to the parties at the
following addresses:

if to Seller, to:

c/o Rockwood Capital, LLC

10 Bank Street, Suite 1190

White Plains, NY 10606

Attention:   Joe Gorin

e-mail:        jgorin@rockwoodcap.com

with copies to:

Rockwood Capital, LLC

1999 Avenue of the Stars, Suite 250

Los Angeles, CA 90067

 

-24-



--------------------------------------------------------------------------------

Attention:   Marti Breier

email:         mbreier@rockwoodcap.com

and to:

Rockwood Capital, LLC

10 Bank Street, 11th Floor

White Plains, NY 10606

Attention:   David I. Becker

e-mail:        dbecker@rockwoodcap.com;

and if to Purchaser, to:

VeriSign, Inc.

21355 Ridgetop Circle

Dulles, VA 20166

Attention:   General Counsel

email:         rgoshorn@verisign.com

with a copy to:

DLA Piper LLP (US)

500 8th Street NW

Washington DC 20004

Attention:   Jeffrey R. Keitelman

email:         jeffrey.keitelman@dlapiper.com

Either party may, by notice given pursuant to this Section, change the person or
persons and/or address or addresses, or designate an additional person or
persons or an additional address or addresses, for its notices, but notice of a
change of address shall only be effective upon receipt.

(c) Notice Given by Counsel. All Notices that are required or permitted to be
given by either party to the other under this Agreement may be given by such
party or its legal counsel.

Article 17

Miscellaneous Provisions

Section 17.1 Entire Agreement. This Agreement, together with the exhibits and
schedules hereto, contains the entire agreement between the parties relating to
the purchase and sale of the Property with all prior negotiations (including the
Lease, subject, however to the provisions of Section 17.15 of this Agreement)
between the parties being merged into this Agreement and there are no promises,
agreements (including the Lease, subject, however to the provisions of
Section 17.15 of this Agreement), conditions, undertakings, warranties or
representations, oral or written, express or implied, between

 

-25-



--------------------------------------------------------------------------------

them other than as herein set forth. No change or modification of this Agreement
shall be valid unless the same is in writing and signed by the parties hereto.
No waiver of any of the provisions of this Agreement or any other agreement
referred to herein, shall be valid unless in writing and signed by the party
against whom it is sought to be enforced.

Section 17.2 Counterparts. This Agreement may be executed in any number of
counterparts and it shall not be necessary that each party to this Agreement
execute each counterpart.

Section 17.3 Benefit and Burden. All terms of this Agreement shall be binding
upon, and inure to the benefit of and be enforceable by, the respective personal
representatives, heirs, successors and permitted assigns of the parties hereto.
Neither party shall have the right to assign its rights under this Agreement to
any other Person, provided, however, Purchaser shall have the right, without
Seller’s consent, to assign its rights and obligations under this Agreement to
any person or entity that is an affiliate or subsidiary of Purchaser or that is
otherwise owned or controlled by Purchaser, but no such assignment shall relieve
the original Purchaser of any of the purchaser’s obligations and liabilities
under this Agreement.

Section 17.4 Governing Law. This Agreement is intended to be performed in the
jurisdiction in which the Real Property is located and shall be construed and
enforced in accordance with the laws of such jurisdiction.

Section 17.5 Confidentiality. Purchaser shall hold all information concerning
the Property (the “Information”) in confidence and shall not at any time
disclose or permit the disclosure of the Information to any Person without
Seller’s prior written consent. Purchaser further agrees to use the Information
only for purposes of evaluating the Property in connection with its purchase of
the Property in accordance with the terms of this Agreement. Notwithstanding the
foregoing, (i) Purchaser may disclose the Information to its legal counsel,
accountants, lenders and other Persons who need to review the Information in
connection with Purchaser’s purchase of the Property in accordance with the
terms of this Agreement, (ii) the provisions of this Section shall not apply to
any portions of the Information that are available from public sources other
than through the actions of Purchaser or its agents, (iii) Purchaser may
disclose the Information to the extent that such disclosure is required by law
or court order, but Purchaser first shall provide written notice thereof to
Seller, and (iv) the provisions of this Section shall not apply to any
Information obtained by Purchaser in its capacity as Tenant under the Lease and
any confidentially obligations set forth in the Lease shall instead apply to
such Information. If this Agreement is terminated before the Closing, following
written request from Seller Purchaser promptly shall return the Information to
Seller. Neither Seller nor Purchaser shall make and both shall direct their
respective employees, officers, agents and representatives not to, directly or
indirectly, release or cause or permit to be released to the public prior to the
Closing, any public announcements or disclosures concerning the sale of the
Property pursuant to this Agreement without first obtaining the prior written
consent of the other; provided, however, that nothing in this Section shall be
deemed to prohibit Purchaser from making

 

-26-



--------------------------------------------------------------------------------

any regulatory filings (including, without limitation, filings with the
Securities and Exchange Commission) deemed necessary or advisable by Purchaser.
The provisions of this Section shall survive the termination of this Agreement
but not the Closing.

Section 17.6 No Recording. Neither Purchaser nor its agents or representatives
shall record or file this Agreement or any notice or memorandum hereof in any
public records, except in connection with a suit by Purchaser for specific
performance following Seller’s default.

Section 17.7 Partial Invalidity. If any term or provision of this Agreement or
the application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.

Section 17.8 Attorneys’ Fees. If the parties become engaged in any litigation or
with each other in connection with this Agreement, the prevailing party shall be
reimbursed and indemnified by the party not prevailing in such litigation for
all reasonable costs and expenses incurred by the prevailing party in enforcing
or establishing its rights hereunder, including court costs and reasonable
attorneys’ fees. The prevailing party shall be determined by the court based
upon an assessment of which party’s major arguments or positions taken in the
proceedings could fairly be said to have prevailed over the other party’s major
arguments or positions on major disputed issues. The provisions of this Section
shall survive the Closing or termination of this Agreement.

Section 17.9 Indemnification Against Broker’s Claims. Seller shall indemnify,
hold harmless and defend Purchaser from and against (i) any claim or claims for
brokerage or other commissions arising out of any breach of Seller’s
representation and warranty in Section 6.2, and (ii) all reasonable costs and
expenses (including reasonable attorney’s fees) incurred by Purchaser in
connection with any action, suit, proceeding, demand, assessment or judgment
incident to the foregoing. Purchaser shall indemnify, hold harmless and defend
Seller from and against (i) any claim or claims for brokerage or other
commissions arising out of any breach of Purchaser’s representation and warranty
in Section 7.1(d), and (ii) all reasonable costs and expenses (including
reasonable attorney’s fees) incurred by Seller in connection with any action,
suit, proceeding, demand, assessment or judgment incident to the foregoing. The
provisions of this Section shall survive the Closing or termination of this
Agreement.

Section 17.10 Time of the Essence. Time is of the essence under this Agreement.
Notwithstanding the foregoing or any other term of this Agreement, if the
expiration of any time period for payment, performance or the taking of an
action under this Agreement falls on a day that is not a Business Day, then such
time period shall be automatically extended to the next Business Day. The
provisions of this Section shall survive the Closing or termination of this
Agreement.

 

-27-



--------------------------------------------------------------------------------

Section 17.11 [intentionally omitted]

Section 17.12 Exculpation. Any provision of this Agreement to the contrary
notwithstanding, neither Seller nor Purchaser shall have any right to seek
recourse against the partners, members, officers, directors, shareholders,
employees, agents (or any of them) of Seller or Purchaser, respectively, or any
of their personal assets, for satisfaction of any obligation or award hereunder.
The provisions of this Section shall survive the Closing or termination of this
Agreement.

Section 17.13 Like-Kind Exchange. Seller and Purchaser shall each have the right
to structure the disposition or acquisition of the Property as a like-kind
exchange under Internal Revenue Code Section 1031 at the exchanging party’s sole
cost and expense. The other party shall reasonably cooperate therein, provided
that such other party shall incur no material costs, expenses or liabilities in
connection with the exchanging party’s exchange and provided that such exchange
does not extend the Closing Date. If either party uses a qualified intermediary
to effectuate an exchange, any assignment of the rights or obligations of such
party hereunder shall not relieve, release or absolve such party of its
obligations to the other party. The exchanging party shall indemnify, defend and
hold harmless the other party from all liability in connection with the
indemnifying party’s exchange, and the indemnified party shall not be required
to take title to or contract for the purchase of any other property.
Notwithstanding the foregoing, should a party electing to structure the
disposition or acquisition of the Property as a like-kind exchange fail to
effect such exchange as contemplated in this Section for any reason, then the
Closing shall be consummated in accordance with terms and conditions of this
Agreement just as though the provisions of this Section had been omitted from
this Agreement other than the indemnification obligations of such electing party
set forth in this Section. The indemnification provisions of this Section shall
survive the Closing.

Section 17.14 WAIVER OF JURY TRIAL. SELLER AND PURCHASER WAIVE TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE
OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS AGREEMENT.
The provisions of this Section shall survive the Closing and any termination of
this Agreement.

Section 17.15 Lease Sale Provisions. The transaction contemplated under this
Agreement constitutes a sale and purchase of the Office Complex (as defined in
the Lease) under Section 35 of the Lease; provided, however, the terms and
conditions of the sale of the Office Complex set forth in this Agreement shall
govern in lieu of the terms and conditions of sale set forth in Section 35.3 of
the Lease. The parties hereto acknowledge and agree that Purchaser timely
delivered an Acceptance Notice (as defined in the Lease) pursuant to
Section 35.1(b) of the Lease. The parties have entered into this Agreement to
more particularly set forth the parties’ agreements with respect to the sale and
purchase of the Property and to further effectuate such sale and purchase, with
the parties desiring to proceed with Closing in accordance with this Agreement
instead of in

 

-28-



--------------------------------------------------------------------------------

accordance with Section 35.3 of the Lease. In no event shall this Agreement or
anything set forth herein, or any conduct by the parties hereto, be construed
as, or deemed to be, a waiver of any of Purchaser’s further purchase rights
pursuant to Section 35 of the Lease, including, without limitation, as a
rejection of Seller’s First Offer Notice (as defined in the Lease).
Notwithstanding anything to the contrary set forth in this Agreement, in the
event that Purchaser fails to deliver the Deposit pursuant to Section 4.1 or
this Agreement is terminated pursuant to Section 5.3, Section 5.4, Section 15.1,
Section 15.3 or Section 17.18, then the parties will thereafter proceed in
accordance with Sections 35.2(a) and 35.2(b) of the Lease. Notwithstanding
anything to the contrary set forth in this Agreement, in the event that
Purchaser terminates this Agreement for Seller’s default pursuant to
Section 15.2, then all of the provisions of Section 35 of the Lease shall apply
to any subsequent effort of Seller to sell the Property. The provisions of this
Section 17.15 shall survive the termination of this Agreement.

Section 17.16 Reporting. For the purpose of complying with any information
reporting requirements or other rules and regulations of the Internal Revenue
Service (“IRS”) that are or may become applicable as a result of or in
connection with the transaction contemplated by this Agreement, including, but
not limited to, any requirements set forth in proposed Income Tax Regulation
Section 1.6045-4 and any final or successor version thereof (collectively the
“IRS Reporting Requirements”), Seller and Purchaser hereby designate and appoint
the Title Company to act as the “Reporting Person” (as that term is defined in
the IRS Reporting Requirements) to be responsible for complying with any IRS
Reporting Requirements.

Section 17.18 Binding Effect. Without limiting the generality of Purchaser’s
right of termination pursuant to Section 5.4, if Purchaser has not received all
internal approvals required for the purchase of the Property, including, without
limitation, the authorization of Purchaser’s board of directors to purchase the
Property in accordance with this Agreement as evidenced by a duly adopted
resolution of such board of directors in accordance with Purchaser’s articles of
incorporation, bylaws and other governing documents (the “Board Resolution”) on
or before the end of the Study Period, Purchaser may terminate this Agreement by
written notice to Seller and the Title Company delivered prior to the expiration
of the Study Period, in which event the Title Company shall promptly deliver the
Deposit to Purchaser, and, except as otherwise expressly provided in this
Agreement, no party shall have any further liability to any other party under
this Agreement.

[signature page follows]

 

-29-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above stated.

SELLER

 

12061 BLUEMONT OWNER, LLC, a Delaware limited liability company By:   Rockwood
VIII REIT, Inc.,   a Maryland corporation,   its Sole Member

By:  

/s/ Peter J. Falco

Name:   Peter J. Falco

Title:   VP & Secretary PURCHASER

VERISIGN, INC.,

a Delaware corporation

By:  

/s/ Brian G. Robins

Name:   Brian G. Robins

Title:   Executive Vice President and   Chief Financial Officer



--------------------------------------------------------------------------------

The undersigned joins in the execution of this Agreement solely for the purpose
of acknowledging the undersigned’s agreement to fulfill Title Company’s
obligations under Section 4, Section 13 and Section 15 of this Agreement.

 

FIRST AMERICAN TITLE INSURANCE COMPANY By:  

/s/ Michael F. Hillman

Name:   Michael F. Hillman

Title:   Senior Vice President



--------------------------------------------------------------------------------

Exhibits

     A    Description of Land B    List of Existing Encumbrances C    Form of
Deed D    Form of Bill of Sale and Assignment E    Form of Assignment and
Assumption of Lease F    Form of Assignment and Assumption Agreement-Contracts
and General Intangibles G    Form of Non-Foreign Seller Affidavit H    Form of
Owner/Seller Affidavit and Gap Indemnity

 

Exhibit A ~ Page 1



--------------------------------------------------------------------------------

Exhibit A

Description of Land

Block 1C, Section 89A, Reston, as duly subdivided and platted pursuant to a Deed
of Dedication, Resubdivision, Easement, Vacation, Release and Subordination
recorded in Deed Book 14151 at page 973 among the land records of Fairfax
County, Virginia.

Tax Map No. 0173-01-0003A3

Commonly known as 12061 Bluemont Way, Reston, Virginia

 

Exhibit A ~ Page 2



--------------------------------------------------------------------------------

Exhibit B

List of Existing Encumbrances

Covenants, conditions and restrictions contained in Declaration of Protective
Covenants dated November 7, 1966, by and between John Hancock Mutual Life
Insurance Company and Reston VA., Inc. recorded in Deed Book 2842 at page 210,
re-recorded in Deed Book 2845 at page 517.

Easement dated May 22, 1926, made by E.B. White, W.H. Martin, Bruce Mcintosh and
Gilbert M. Hutchison for the benefit of Virginia Public Service Company, as set
forth in instrument recorded in Deed Book X-9 at page 281.

Easements and rights of way set forth In Deed of Easement and Assignment dated
January 5, 1970, by and between Gulf Reston, Inc. and Reston Transmission
Company recorded in Deed Book 3268 at page 113.

Covenants, conditions and restrictions set forth in Reston Land/Warner Agreement
dated June 1, 1979, between Reston Land Corporation and Warner Cable of Reston,
Inc. recorded in Deed Book 5254 at page 764.

Easements and rights of way for storm drainage contained in Deed of Dedication
and Easements dated August 1, 1990, by and among Reston Land Corporation, Board
of Supervisors of Fairfax County, Virginia and Fairfax County Water Authority
recorded in Deed Book 7683 at page 504, as partially vacated by of Deed of
Dedication, Vacation, Quitclaim and Easements dated November 28, 1994, by and
among Reston Land Corporation, Board of Supervisors of Fairfax County, Virginia
and Fairfax County Water Authority recorded in Deed Book 9330 at page 758.

Easements for storm drainage, sanitary sewer and water main purposes and
reservation of easements by Reston Land Corporation, contained in Deed of
Dedication, Vacation, Quitclaim and Easements dated November 28, 1994, by and
among Reston Land Corporation, Board of Supervisors of Fairfax County, Virginia
and Fairfax County Water Authority recorded in Deed Book 9330 at page 758.

 

Exhibit B ~ Page 1



--------------------------------------------------------------------------------

Covenants, conditions, easements and restrictions, including provisions for
assessments (general and special) and fees for maintenance, common expenses and
other matters and the right to lien for same, contained in Declaration of
Covenants, Conditions and Restrictions for Reston Urban Core Association
recorded in Deed Book 7006 at Page 1862, as amended by Amended Declaration of
Covenants, Conditions, and Restrictions for the Reston Urban Core Association
recorded in Deed Book 7376 at Page 695, as further amended by Second Amendment
to Declaration of Covenants, Conditions and Restrictions for the Reston Urban
Core Association recorded in Deed Book 7805 at Page 1796, as further amended by
Amendment to Declaration of Covenants, Conditions and Restrictions for the
Reston Urban Core Association recorded in Deed Book 9755 at Page 1404, as
further amended by Fourth Amendment to the Declaration of Covenants, Conditions,
and Restrictions for Reston Urban Core Association recorded in Deed Book 9836 at
Page 416, as further amended by Fifth Amendment to the Declaration of Covenants,
Conditions, and Restrictions for the Reston Urban Core Association recorded in
Deed Book 9836 at Page 420, as affected by Assignment of Declarant’s Rights
recorded in Deed Book recorded in Deed Book 10889 at Page 680, as further
amended by Sixth Amendment to Declaration of Covenants, Conditions, and
Restrictions for Reston Urban Core Association recorded in Deed Book 10889 at
Page 683, as further amended by Seventh Amendment to Declaration of Covenants,
Conditions, and Restrictions for the Reston Urban Gore recorded in Deed Book
11655 at Page 413, as further amended by Eighth Amendment to Declaration of
Covenants, Conditions, and Restrictions for the Reston Urban Core Association
recorded in Deed Book 14129 at Page 676, as further amended by Ninth Amendment
to Declaration of Covenants, Conditions, and Restrictions for the Reston Urban
Core Association recorded in Deed Book 14907 at Page 595, as further amended by
Tenth Amendment to Declaration of Covenants, Conditions, and Restrictions for
the Reston Urban Core Association recorded in Deed Book 14923 at Page 985, and
as further amended by Eleventh Amendment to Declaration of Covenants,
Conditions, and Restrictions for the Reston Urban Core Association recorded in
Deed Book 16871 at Page 1160.

Easements and rights of way contained In Deed of Easement dated March 14, 2003,
made by Westerra Reston, L.L.C. for the benefit of Verizon Virginia Inc, and
Dominion Virginia Power, recorded in Deed Book 14129 at page 681.

Easements and rights of way contained in Right of Way Agreement dated March 14,
2003, made by Westerra Reston, L.L.C. by Western Management, LLC, its authorized
representative, for the benefit of Virginia Electric and Power Company, doing
business as Dominion Virginia Power, recorded in Deed Book 14129 at page 688.

Easements, restrictions and conditions contained in Deed of Dedication,
Resubdivision, Easement, Vacation, Release and Subordination dated March 7,
2003, made by Westerra Reston, L.L.C., Thomas A. MacDonnel, Jr. and David H.
Peterson, Trustees, RFC Construction Funding Corp., Board of Supervisors of
Fairfax County, Virginia, and the Fairfax County Water Authority, recorded in
Deed Book 14151 at page 973.

Terms, conditions, covenants, reservations and provisions contained within the
Special Warranty Deed by and between Westerra Reston, L.L.C. and Sallie Mae,
Inc. dated March 28, 2003, recorded March 28, 2003 in Deed Book 14184 at Page
629.

Covenants, conditions and restrictions contained in Declaration of Covenants,
Conditions and Restrictions dated March 28, 2003, made by Sallie Mae, Inc. for
the benefit of Westerra Reston, L.L.C. recorded in Deed Book 14184 at Page 634.

 

Exhibit B ~ Page 2



--------------------------------------------------------------------------------

10’ Trail Easement set forth in Deed of Dedication and Easements dated August 3,
1995, by and between Reston Land Corporation and Board of Supervisors of Fairfax
County, Virginia, recorded In Deed Book 9481 at page 36.

Terms, conditions and provisions of the unrecorded Lease by and between 12061
Bluemont Owner, LLC, as Landlord and VeriSigns, Inc., as Tenant dated
September 15, 2010, as evidenced by a Memorandum of Lease and Right of First
Offer recorded December 21, 2010, in Deed Book 21449 at Page 1971 as described
in Schedule A.

 

Exhibit B ~ Page 3



--------------------------------------------------------------------------------

Exhibit C

Form of Deed

[PREPARED OUTSIDE THE COMMONWEALTH OF VIRGINIA]

AFTER RECORDATION,

PLEASE RETURN TO:

 

 

 

 

Attn:  

 

 

Tax Parcel ID No.:  

 

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED is made as of                     , 20    , by and
between                     , a                     , as grantor (“Grantor”),
and                     , a                     , as grantee (“Grantee”).

WITNESSETH:

That for and in consideration of the sum of Ten Dollars ($10.00), cash in hand
paid, and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Grantor does hereby grant, bargain, sell and
convey, with Special Warranty, unto said Grantee, that certain property located
in the Commonwealth of Virginia, situated at 12061 Bluemont Way, Reston,
Virginia, as is more particularly described in Exhibit A attached hereto,
together with all rights and appurtenances pertaining to such property,
including without limitation, all of Grantor’s right, title and interest in and
to (i) all minerals, oil, gas and other hydrocarbon substances thereon, (ii) all
adjacent strips, streets, roads, alleys and rights-of-way, public or private,
open or proposed, (iii) all easements, privileges and hereditaments, whether or
not of record, and (iv) all access, air, water, riparian, development, utility
and solar rights (collectively, the “Property”).

TO HAVE AND TO HOLD the Property, together with each and every title, right,
privilege, appurtenance and advantage thereunto belonging, or in anywise
appertaining, unto and for the use, benefit and behoof of Grantee, its
successors and assigns, in fee simple forever.

This conveyance is made subject to easements, conditions, encumbrances and
restrictions of record insofar as they may lawfully affect the Property.

 

Exhibit C ~ Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused these presents to be executed on
its behalf by                     , a                     , the
                     of                     , the grantor named herein.

 

GRANTOR:    

 

  , a  

 

 

 

By:  

 

Name:  

 

Title:  

 

 

GRANTEE’S ADDRESS:

 

 

 

Attn:  

 

 

COUNTY OF   )   ) ss: STATE OF   )

I,                     , the undersigned notary public in and for the
jurisdiction aforesaid, do certify that                     , who is named as
                    , the                      of                     , the
named grantor in the foregoing and attached instrument, dated as of
                    , 20    , personally appeared before me on the             
day of             , 20    , and said                      being personally well
known to me as (or satisfactorily proven to be) the person named as Grantor in
said instrument and acknowledged said instrument to be the act and deed of
                    , and that s/he delivered the same as such before me in the
jurisdiction aforesaid.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

Notary Public

 

My Commission Expires:  

 

[Notarial Seal]  

 

Exhibit C ~ Page 2



--------------------------------------------------------------------------------

Exhibit D

Form of Bill of Sale

BILL OF SALE AND ASSIGNMENT

THIS BILL OF SALE AND ASSIGNMENT (this “Bill of Sale”) is made as of
            , 2011, from 12061 BLUEMONT OWNER, LLC, a Delaware limited liability
company (“Assignor”), to VERISIGN, INC., a Delaware corporation (“Assignee”).

RECITALS

A. Concurrently with the execution and delivery of this Bill of Sale, Assignor
is conveying to Assignee, by Special Warranty Deed (the “Deed”), that certain
tract of land (the “Land”) more particularly described on Attachment A attached
hereto and made a part hereof for all purposes, together with all of the
improvements located thereon (the “Improvements”).

B. Assignor desires to sell, assign, transfer and convey to Assignee, and
Assignee desires to accept and obtain, the Assigned Properties (as hereafter
defined), subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the receipt of Ten and No/100 Dollars
($10.00) and other good and valuable consideration in hand paid by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged by
Assignor, Assignor does hereby SELL, ASSIGN, CONVEY, TRANSFER, SET OVER, and
DELIVER to Assignee, good and marketable title in and to the following
(collectively, the “Assigned Properties”):

(a) The tangible personal property owned by Assignor upon the Land or within or
upon the Improvements (the “Personal Property”); and

(b) All assignable existing warranties and guaranties (express or implied)
issued in connection with the Improvements or the Personal Property
(collectively, the “Warranties”).

Assignee acknowledges that Assignor makes no other representation or warranty
with respect to the Assigned Properties and that Assignor’s interest in the
Assigned Properties is being transferred in its “as is” “where is” condition,
with all faults.

This Bill of Sale may be executed in two or more counterpart copies, all of
which counterparts shall have the same force and effect as if all parties hereto
had executed a single copy of this Bill of Sale.

[SIGNATURES ON THE NEXT PAGE]

 

Exhibit D ~ Page 1



--------------------------------------------------------------------------------

EXECUTED to be effective as of date set forth above.

ASSIGNOR

12061 BLUEMONT OWNER, LLC,

a Delaware limited liability company

 

By:   Rockwood VIII REIT, Inc.,   a Maryland corporation,   its Sole Member By:
 

 

Name:   Title:  

ASSIGNEE

VERISIGN, INC.,

a Delaware corporation

 

By:  

 

Name:   Title:  

List of Attachments:

Attachment A – Description of the Land

 

Exhibit D ~ Page 2



--------------------------------------------------------------------------------

Exhibit E

Form of Assignment and Assumption of Lease

[PREPARED OUTSIDE THE COMMONWEALTH OF VIRGINIA]

AFTER RECORDATION,

PLEASE RETURN TO:

 

 

 

 

Attn:  

 

Tax Parcel ID No.:  

 

ASSIGNMENT AND ASSUMPTION OF LEASE

THIS ASSIGNMENT AND ASSUMPTION OF LEASE (“Agreement”) is made as of
            , 2011 between 12061 BLUEMONT OWNER, LLC, a Delaware limited
liability company (“Assignor”), and VERISIGN, INC., a Delaware corporation
(“Assignee”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

1. Certain Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings given such terms in that certain Purchase and
Sale Agreement, dated                     , between Assignor and Assignee (the
“Purchase Agreement”), pertaining to the sale of certain property commonly known
as 12061 Bluemont Way, Reston, Virginia (the “Real Property”).

2. Grant. Assignor hereby grants, bargains, sells, conveys, assigns, and
transfers to Assignee, and Assignee hereby takes, purchases, receives and
accepts all of Assignor’s right, title and interest in, to and under that
certain Deed of Lease described on Exhibit A to this Agreement (collectively,
the “Assigned Interests”) which Deed of Lease is for certain property described
on Exhibit B to this Agreement.

3. Assignor Indemnification. Assignor shall be responsible for the full and
timely performance of all obligations of Assignor with respect to the Assigned
Interests to the extent such obligations arise from any event, act or omission
occurring (or alleged to have occurred) prior to the Closing, and Assignor shall
indemnify, defend and protect Assignee from and against all claims, causes of
action, losses, damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and court costs, whether suit is instituted or not) hereafter
made against or incurred by Assignee arising from such obligations.

 

Exhibit E ~ Page 1



--------------------------------------------------------------------------------

4. Assignee’s Assumption and Indemnification. Assignee assumes and agrees to be
responsible for the full and timely performance of all obligations of Assignor
with respect to the Assigned Interests to the extent such obligations arise from
any event, act or omission occurring (or alleged to have occurred) from and
after the Closing, and Assignee shall indemnify, defend and protect Assignor
from and against all claims, causes of action, losses, damages, liabilities,
costs and expenses (including reasonable attorneys’ fees and court costs,
whether suit is instituted or not) hereafter made against or incurred by
Assignor arising from such obligations.

5. Counterparts. This Agreement may be executed in one or more counterparts, and
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

6. Exculpation. Any provision of this Agreement to the contrary notwithstanding,
neither Assignor nor Assignee shall have any right to seek recourse against the
partners, members, officers, directors, shareholders, employees, agents (or any
of them) of Assignor or Assignee, respectively, or any of their personal assets,
for satisfaction of any obligation or award hereunder.

7. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the internal laws of the Commonwealth of Virginia, without
regard to the choice of law provisions thereof.

[signature page follows]

 

Exhibit E ~ Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Lease under seal as of the day and year first above stated.

ASSIGNOR

12061 BLUEMONT OWNER, LLC,

a Delaware limited liability company

 

By:   Rockwood VIII REIT, Inc.,   a Maryland corporation,   its Sole Member By:
 

 

Name:   Title:  

ASSIGNEE

VERISIGN, INC.,

a Delaware corporation

 

By:  

 

Name:   Title:  

 

Exhibit E ~ Page 3



--------------------------------------------------------------------------------

COUNTY OF    )    ) ss: STATE OF    )

I,                     , the undersigned notary public in and for the
jurisdiction aforesaid, do certify that                     , who is named as
                    , the                      of                     , the
named Assignor in the foregoing and attached instrument, dated as of
            , 20    , personally appeared before me on the              day of
    , 20    , and said                      being personally well known to me as
(or satisfactorily proven to be) the person named as Assignor in said instrument
and acknowledged said instrument to be the act and deed of                     ,
and that s/he delivered the same as such before me in the jurisdiction
aforesaid.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

Notary Public

 

My Commission Expires:  

 

[Notarial Seal]

 

COUNTY OF    )    ) ss: STATE OF    )

I,                     , the undersigned notary public in and for the
jurisdiction aforesaid, do certify that                     , who is named as
                    , the                      of                     , the
named Assignee in the foregoing and attached instrument, dated as of
            , 20    , personally appeared before me on the              day of
    , 20    , and said                      being personally well known to me as
(or satisfactorily proven to be) the person named as Assignee in said instrument
and acknowledged said instrument to be the act and deed of                     ,
and that s/he delivered the same as such before me in the jurisdiction
aforesaid.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

 

Notary Public

 

My Commission Expires:  

 

[Notarial Seal]

 

Exhibit E ~ Page 4



--------------------------------------------------------------------------------

Exhibit F

Form of Assignment and Assumption Agreement-Contracts and General Intangibles

ASSIGNMENT AND ASSUMPTION AGREEMENT-

CONTRACTS AND GENERAL INTANGIBLES

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT-CONTRACTS AND GENERAL INTANGIBLES (this
“Agreement”) is made as of                     , 2011 between 12061 BLUEMONT
OWNER, LLC, a Delaware limited liability company (“Assignor”), and VERISIGN,
INC., a Delaware corporation (“Assignee”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and adequacy of which is hereby
acknowledged, the parties hereto agree as follows:

1. Certain Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the meanings given such terms in that certain Purchase and
Sale Agreement, dated as of                     , between Assignor and Assignee
(the “Purchase Agreement”), pertaining to the sale of certain property commonly
known as 12061 Bluemont Way, Reston, Virginia (the “Real Property”).

2. Grant. Assignor hereby grants, bargains, sells, conveys, assigns, and
transfers to Assignee, and Assignee hereby takes, purchases, receives and
accepts all of Assignor’s right, title and interest in, to and under all
intangible property owned or held by Assignor in connection with the Real
Property and the Personal Property including, without limitation, (i) the
Assignable Contracts set forth on Exhibit A to this Assignment, (ii) all
transferable Licenses issued in connection with the Real Property; (iii) all
Warranties and (iv) all Plans (collectively, the “Assigned Interests”).

3. Assignor Indemnification. Assignor shall be responsible for the full and
timely performance of all obligations of Assignor with respect to the Assigned
Interests to the extent such obligations arise from any event, act or omission
occurring (or alleged to have occurred) prior to the Closing, and Assignor shall
indemnify, defend and protect Assignee from and against all claims, demands,
causes of action, losses, damages, liabilities, costs and expenses (including
reasonable attorneys’ fees and court costs, whether suit is instituted or not)
hereafter made against or incurred by Assignee arising from such obligations.

4. Assignee’s Assumption and Indemnification. Assignee assumes and agrees to be
responsible for the full and timely performance of all obligations of Assignor
with respect to the Assigned Interests to the extent such obligations arise from
any event, act or omission occurring (or alleged to have occurred) from and
after the Closing, and Assignee shall indemnify, defend and protect Assignor
from and against all claims, demands, causes of action, losses, damages,
liabilities, costs and expenses (including reasonable attorneys’ fees and court
costs, whether suit is instituted or not) hereafter made against or incurred by
Assignor arising from such obligations.

 

Exhibit F ~ Page 1



--------------------------------------------------------------------------------

5. Counterparts. This Agreement may be executed in one or more counterparts, and
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

6. Exculpation. Any provision of this Agreement to the contrary notwithstanding,
neither Assignor nor Assignee shall have any right to seek recourse against the
partners, members, officers, directors, shareholders, employees, agents (or any
of them) of Assignor or Assignee, respectively, or any of their personal assets,
for satisfaction of any obligation or award hereunder.

8. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the internal laws of the Commonwealth of Virginia, without
regard to the choice of law provisions thereof.

[signature page follows]

 

Exhibit F ~ Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Agreement under
seal as of the day and year first above stated.

ASSIGNOR

12061 BLUEMONT OWNER, LLC,

a Delaware limited liability company

 

By:   Rockwood VIII REIT, Inc.,   a Maryland corporation,   its Sole Member By:
 

 

Name:   Title:  

ASSIGNEE

VERISIGN, INC.,

a Delaware corporation

 

By:  

 

Name:   Title:   None  

 

Exhibit F ~ Page 3



--------------------------------------------------------------------------------

Exhibit G

Form of Non-Foreign Seller Affidavit

Non-Foreign Seller Affidavit

Section 1445 of the Internal Revenue Code provides that a Transferee of a U.S.
real property interest must withhold tax if the Transferor is a foreign person
or entity. For U.S. tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the Transferor of the property and not the disregarded
entity.

To inform the Transferee that withholding of tax is not required upon the
disposition by the undersigned Transferor of the U.S. real property interest
described on Exhibit “A” attached hereto, the undersigned Transferor hereby
certifies as follows:

1) The undersigned Transferor is not a non-resident alien, foreign corporation,
foreign partnership, foreign trust, or foreign estate (as those terms are
defined in the Internal Revenue Code and Income Tax Regulations);

2) The undersigned Transferor is not a disregarded entity as defined in
§1.1445-2(b)(2)(iii);

3) The undersigned’s U.S. employer identification number is
                                                     ; and

4) Address of the undersigned is                                              .

The undersigned understands that this certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment, or both.

 

[signature page follows]



--------------------------------------------------------------------------------

Under penalties of perjury, the undersigned declares that this certification is
true, correct and complete.

12061 BLUEMONT OWNER, LLC,

a Delaware limited liability company

 

By:   Rockwood VIII REIT, Inc.,   a Maryland corporation,   its Sole Member By:
 

 

Name:   Title:   Date:                                                , 2011



--------------------------------------------------------------------------------

Exhibit H

Form of Owner/Seller Affidavit and Gap Indemnity

OWNER’S AFFIDAVIT / GAP INDEMNITY AGREEMENT

Title Commitment Order No.                         

OWNER’S AFFIDAVIT

The undersigned (“Owner”) hereby certifies that, to the best of its knowledge:

1. That there are no leases or occupancy agreements (recorded or unrecorded) or
other parties in possession affecting that certain real property owned by Owner,
which is more particularly described in the Title Commitment Order No.
[                    ] dated [                    ], issued by First American
Title Insurance Company (the “Property”), except as shown on the attached
Exhibit A. As to those items set forth on Exhibit A, there are no options to
purchase or rights of first refusal contained in the respective leases and/or
agreements other than specifically indicated on Exhibit A or as may be set for
in the leases or occupancy agreements.

 

Exhibit A attached              Yes              No

2. There are no unrecorded claims against the Property, nor any set of facts by
reason of which title to the Property might be disputed or questioned, and Owner
has been in peaceable and undisputed possession of the Property since title was
acquired.

3. Owner has not contracted for any construction, repairs, alterations or
improvements, on or to the Property, nor materials ordered in connection with
such construction by Owner within the last one hundred fifty (150) days, which
has not been paid for or that will not be paid for by Owner in the ordinary
course of construction invoicing for such work; nor are there any fixtures
attached to the Property which have not been paid for in full; and that there
are no outstanding or disputed claims for any such work or item; except as shown
on attached Exhibit B.

 

Exhibit B attached              Yes              No

This affidavit is made for the purpose of aiding First American Title Insurance
Company in determining the insurability of title to the Property and to induce
First American Title Insurance Company to issue a policy of title insurance to
[                    ], a [                    ] (“Buyer”), in connection with
Buyer’s purchase of the Property from Owner. The undersigned avers the foregoing
statements are true and correct to the best of its knowledge; provided that, the
foregoing statements are made by the undersigned solely as of
[                    ], and the accuracy of such statements shall not be
extended beyond such date.

As used herein, “to the best of its knowledge” shall mean the actual knowledge
of Johanna Kiev (provided that, in no event shall such person have any personal
liability arising under this affidavit), without any duty of inquiry or
investigation, and expressly excluding the knowledge of any other shareholder,
partner, member, trustee, beneficiary, director, officer, manager, employee,
agent or representative of Owner or any of its affiliates.

 

1



--------------------------------------------------------------------------------

GAP INDEMNITY AGREEMENT

Between (i) [            ], and (ii) the date which is the earlier of (a) the
recording of that certain Special Warranty Deed dated even date herewith, by
Owner in favor of Buyer, with respect to the Property, or (b) five (5) business
days following the date hereof (the “Gap Period”), Owner has not taken and will
not take any action to encumber title to the Property. In the event of any lien,
encumbrance or other matter affecting title to the Property during the Gap
Period (specifically excluding any matter appearing in the public records or
attaching on or prior to [            ], 2011) arising as a result of an act of
Owner, Owner hereby indemnifies and holds First American Title Insurance Company
harmless against any and all loss or damage sustained as a result thereof and
further undertakes to take all reasonably necessary steps to discharge any such
lien, encumbrance or other matter in a manner reasonably satisfactory to First
American Title Insurance Company. The undersigned makes the foregoing assertion,
indemnification and undertaking to induce First American Title Insurance Company
to provide so-called “Gap Coverage” in its policy of title insurance to be
issued to Buyer, in connection with Buyer’s purchase of the Property from Owner.

[signature page follows]

 

2



--------------------------------------------------------------------------------

EXECUTED as of the          day of             , 2011.

12061 BLUEMONT OWNER, LLC,

a Delaware limited liability company

 

By:  

Rockwood VIII REIT, Inc.,

a Maryland corporation,

its Sole Member

  By:  

 

  Name:  

 

  Title:  

 